Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 3, 1997, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was not totally unemployed during the time he was receiving unemployment insurance benefits. Claimant admitted that during the relevant time period he helped his wife in her commercial and residential cleaning business. Although claimant disputed how often he assisted his wife in her business, he signed a statement indicating that he helped with the cleaning every Wednesday. While claimant did not receive any remuneration for his minimal services, he nevertheless stood to gain financially, albeit indirectly, from the continued operation of his wife’s business (see, Matter ofMcKeever [Hudacs], 187 AD2d 835). Furthermore, inasmuch as claimant denied that he worked for a relative or a company wholly or partially owned by a relative when certifying for benefits during the relevant time period, we find no reason to disturb the Board’s ruling that claimant made willful false statements to obtain benefits (see, Matter of Mizener [Sweeney], 240 AD2d 801).
Cardona, P. J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.